DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment of 16 November 2020 has been entered.

Specification
The abstract of the disclosure is objected to because the language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “This invention relates to,” etc. Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 5, 7, 11, 13-14 and 16 are objected to because of the following informalities.  

Claim 1 recites “two or more blades” and also recites “at least one of the blades” and “the at least one blade;” for claim terminology consistency purposes, the examiner recommends reciting “at least one of the two or more blades” and “the at least one of the two or more blades,” respectively.
Claim 1 further recites “rotation-transforming” and also recites “the rotation-transformation;” for claim terminology consistency purposes, the examiner recommends reciting “the rotation-transforming.”
Claim 1 further recites “a backward or forward rotation transformation direction” and also recites “the backward or forward rotation direction;” for claim terminology consistency purposes, the examiner recommends reciting “the backward or forward rotation transformation direction.”
Claim 1 further recites “at least one blade oscillation component” and also recites “the blade oscillation component;” for claim terminology consistency purposes, the examiner recommends reciting “the at least one blade oscillation component.”

Claim 5 recites “the rotation transformation” and depends from claim 1 which recites “rotation-transforming;” for claim terminology consistency purposes, the examiner recommends reciting “the rotation-transforming” in claim 5.

Claim 7 recites “the at least one blade” and depends from claim 1 which recites “two or more blades;” for claim terminology consistency purposes, the examiner recommends reciting “the at least one of the two or more blades” in claim 7.

Claim 11 recites “the blade oscillation component” and depends from claim 1 which recites “at least one blade oscillation component;” for claim terminology consistency purposes, the examiner recommends reciting “the at least one blade oscillation component” in claim 11.

Claim 13 recites “two or more blades” and also recites “at least one of the blades” and “the at least one blade;” for claim terminology consistency purposes, the examiner recommends reciting “at least one of the two or more blades” and “the at least one of the two or more blades,” respectively.
Claim 13 further recites “rotation-transforming” and also recites “the rotation-transformation;” for claim terminology consistency purposes, the examiner recommends reciting “the rotation-transforming.”
Claim 13 further recites “a backward or forward rotation transformation direction” and also recites “the backward or forward rotation direction;” for claim terminology consistency purposes, the examiner recommends reciting “the backward or forward rotation transformation direction.”
Claim 13 further recites “at least one blade oscillation component” and also recites “the blade oscillation component;” for claim terminology consistency purposes, the examiner recommends reciting “the at least one blade oscillation component.”

Claim 14 recites “at least one of the blades” and also recites “the at least one blade;” for claim terminology consistency purposes, the examiner recommends reciting “the at least one of the blades.”
Claim 14 further recites “rotation-transforming” and also recites “the rotation-transformation;” for claim terminology consistency purposes, the examiner recommends reciting “the rotation-transforming.”
Claim 14 further recites “a backward or forward rotation transformation direction” and also recites “the backward or forward rotation direction;” for claim terminology consistency purposes, the examiner recommends reciting “the backward or forward rotation transformation direction.”
Claim 14 further recites “at least one blade oscillation component” and also recites “the blade oscillation component;” for claim terminology consistency purposes, the examiner recommends reciting “the at least one blade oscillation component.”

Claim 16 recites “a plurality of blades” and also recites “at least one of the blades” and “the at least one blade;” for claim terminology consistency purposes, the examiner recommends reciting “at least one of the plurality of blades” and “the at least one of the plurality of blades,” respectively.
Claim 13 further recites “rotation-transforming” and also recites “the rotation-transformation;” for claim terminology consistency purposes, the examiner recommends reciting “the rotation-transforming.”
Claim 13 further recites “a backward or forward rotation transformation direction” and also recites “the backward or forward rotation direction;” for claim terminology consistency purposes, the examiner recommends reciting “the backward or forward rotation transformation direction.”
Claim 13 further recites “at least one blade oscillation component” and also recites “the blade oscillation component;” for claim terminology consistency purposes, the examiner recommends reciting “the at least one blade oscillation component.”

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “data processing system” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “or a derivative therefrom” and it is not clear to what limitation “therefrom” refers to. Assuming the limitation refers to a derivative of the previously recited measurement signal, the examiner respectfully recommends reciting “or a derivative of the measurement signal” to overcome the instant indefinite issue.
Claims 2-12 depend from claim 1 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 8 recites the limitation "the non-rotating frame." There is insufficient antecedent basis for this limitation in the claim.
Clarification and/or amendment is respectfully requested.

Claim 9 recites the limitation "the non-rotating frame." There is insufficient antecedent basis for this limitation in the claim.
Clarification and/or amendment is respectfully requested.

Claim 13 recites “or a derivative therefrom” and it is not clear to what limitation “therefrom” refers to. Assuming the limitation refers to a derivative of the previously recited measurement signal, the examiner respectfully recommends reciting “or a derivative of the measurement signal” to overcome the instant indefinite issue.
Clarification and/or amendment is respectfully requested.

Claim 14 recites the limitation “data processing system” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Note that the written description does not disclose any specific structure that performs the data processing function as claimed; the only part of the written disclosure that recites a data processing system does not further elaborate as to what structure performs the claimed data processing function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 14 further recites the limitations "the blades" and “the rotor.” There is insufficient antecedent basis for these limitations in the claim.
Claim 14 further recites “or a derivative therefrom” and it is not clear to what limitation “therefrom” refers to. Assuming the limitation refers to a derivative of the previously recited measurement signal, the examiner respectfully recommends reciting “or a derivative of the measurement signal” to overcome the instant indefinite issue.
Clarification and/or amendment is respectfully requested.

Claim 16 recites “on a distal end thereof” and it is not clear to what limitation “thereof” refers to. Assuming the limitation refers to a distal end of the previously recited rotor or nacelle, the examiner respectfully recommends reciting “on a distal end of the rotor” or “on a distal end of the nacelle” as appropriate to overcome the instant indefinite issue.
Claim 16 further recites “or a derivative therefrom” and it is not clear to what limitation “therefrom” refers to. Assuming the limitation refers to a derivative of the previously recited measurement signal, the examiner respectfully recommends reciting “or a derivative of the measurement signal” to overcome the instant indefinite issue.
Clarification and/or amendment is respectfully requested.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of processing data. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Allowable Subject Matter
Claims 1, 13 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The following claimed limitations were not found in the prior art:
rotation-transforming the measurement signal, or a derivative therefrom, from the measurement frame into at least one target frame based on a frequency of interest of the at least one blade to obtain a rotation-transformed signal, where the at least one target frame rotates with the frequency of interest relative to a rotation frequency of the rotor, and where the rotation-transformation comprises a backward or forward rotation transformation direction relative to a rotor rotation direction;
a relevant prior art reference (Egedal et al – US 20120257967 A1) discloses a method for controlling a wind turbine (¶1) comprising a rotor with two or more blades (Fig.3, 303), the method comprising: obtaining a measurement signal (¶29, note “based on a wind turbine vibration signal”) indicative of a blade oscillation of at least one of the blades (¶71-72, note signals generated to each blade based on the wind turbine vibration signal), where the measurement signal is obtained in a measurement frame of the wind turbine (¶29); obtaining at least one blade oscillation component of the blade oscillation (¶72, note signals generated to each blade), controlling the wind turbine based on the blade oscillation component (¶76, note “active damping method is made by identifying the single blade vibration with the mentioned method above, and then feed this signal into the pitch reference for the blade servo control”); Egedal et al further disclose the application of a multi-blade coordinate transformation (¶71); however, do not disclose rotation-transforming the measurement signal from the measurement frame into at least one target frame based on a frequency of interest of the at least one blade to obtain a rotation-transformed signal, where the at least one target frame rotates with the frequency of interest relative to a rotation frequency of the rotor (emphasis added);
another relevant prior art reference (Lu et al (2015) Analysis and design of Coleman transform-based individual pitch controllers for wind-turbine load reduction. Wind Energy, 18 (8). 1451-1468) discloses wind turbine blade individual pitch control (IPC) methodologies, employing a Coleman transformation of signals from rotational system to a fixed coordinate frame for the wind turbine IPC control (section 2); however, do not disclose rotation-transforming the measurement signal from the measurement frame into at least one target frame based on a frequency of interest of the at least one blade to obtain a rotation-transformed signal, where the at least one target frame rotates with the frequency of interest relative to a rotation frequency of the rotor (emphasis added);
no other prior art reference was found disclosing the claimed limitations missing from the cited prior art above that could be used to establish a prima facie case of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745